This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                            No. 32,841

 5 RAUL PERALES,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF CHAVES COUNTY
 8 Freddie J. Romero, District Judge

 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Bennett J. Baur, Acting Chief Public Defender
13 Kathleen T. Baldridge, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 BUSTAMANTE, Judge.
 1   {1}   Defendant-Appellant Raul Perales appeals his conviction for criminal sexual

 2 penetration of a minor (CSPM). We previously issued a notice of proposed summary

 3 disposition, proposing to affirm. Defendant has filed a memorandum in opposition,

 4 which we have duly considered. Because we remain unpersuaded, we uphold the

 5 conviction.

 6   {2}   Defendant has challenged the sufficiency of the evidence. As we previously

 7 described at greater length in the notice of proposed summary disposition, the State

 8 presented compelling evidence in support of each of the elements of the offense. We

 9 therefore reject Defendant’s sufficiency challenge.

10   {3}   In the memorandum in opposition, Defendant makes clear that he does not deny

11 that the sexual encounter occurred. [MIO 3] Instead, he continues to assert that the

12 encounter was consensual. [MIO 3-4] However, in this context, given the age of the

13 victim and the nature of the charge, consent is “legally irrelevant.” State v. Perea,

14 2008-NMCA-147, ¶ 11, 145 N.M. 123, 194 P.3d 738.

15   {4}   Accordingly, for the reasons stated above and in the notice of proposed

16 summary disposition, we affirm.

17   {5}   IT IS SO ORDERED.

18
19                                        MICHAEL D. BUSTAMANTE, Judge

20 WE CONCUR:


                                             2
1
2 MICHAEL E. VIGIL, Judge


3
4 LINDA M. VANZI, Judge




                            3